PER CURIAM HEADING








                NO.
12-06-00118-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
CHARLES E SHIRLEY,      §          APPEAL
FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant,
acting pro se, attempts to appeal the trial court’s ruling on his petition for
writ of habeas corpus.  On April 13,
2006, we notified Appellant pursuant to Texas Rule of Appellate Procedure 37.2
that the information received in this appeal does not include a final judgment
or other appealable order.  We further
informed him that the appeal would be dismissed unless the information received
in the appeal was amended on or before April 28, 2006 to show the
jurisdiction of this Court.  On April 18,
2006, Appellant filed a motion to amend to show the jurisdiction of this
Court.  However, the motion does not
contain a certificate of service as required by Texas Rule of Appellate
Procedure 9.5.  Moreover, the motion does
not include a copy of a final judgment or appealable order.
            Because
Appellant has failed, after notice, to show the jurisdiction of this Court, the
appeal is dismissed for want of jurisdiction.  See Tex.
R. App. P. 44.3.  Appellant’s
motion to amend to show the jurisdiction of this Court is overruled for failure
to comply with Rule 9.5.
Opinion delivered May 3,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
(DO NOT PUBLISH)